UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 99-4695
RICHARDO TYREE MELVIN,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Wilmington.
                Malcolm J. Howard, District Judge.
                             (CR-99-3-H)

                  Submitted: September 11, 2002

                      Decided: October 10, 2002

       Before LUTTIG and MICHAEL, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Dean R. Davis, Wilmington, North Carolina, for Appellant. Janice
McKenzie Cole, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, J. Frank Bradsher, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.
2                      UNITED STATES v. MELVIN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Richardo Tyree Melvin appeals his conviction and sentence for
conspiracy to distribute and possess with intent to distribute cocaine
base in violation of 21 U.S.C. § 846 (2000). Finding no reversible
error, we affirm.

                                    I.

   On appeal, Melvin contends that the district court abused its discre-
tion in denying his request for substitution of counsel and requiring
him to proceed pro se. In evaluating whether the trial court abused its
discretion in denying his request, we consider: (1) the timeliness of
the motion; (2) the adequacy of the court’s inquiry into Melvin’s
complaint; and (3) "whether the attorney/client conflict was so great
that it had resulted in total lack of communication preventing an ade-
quate defense." United States v. Gallop, 838 F.2d 105, 108 (4th Cir.
1988). After thoroughly considering these factors, we conclude that
all three factors weigh against Melvin and find that the court did not
abuse its discretion in denying his request for substitution of counsel.

   Further, we find that the district court did not commit reversible
error by requiring Melvin to proceed pro se. A waiver of the Sixth
Amendment right to counsel must be voluntary, knowing, and intelli-
gent. United States v. Singleton, 107 F.3d 1091, 1095 (4th Cir. 1997).
We have held that "once the trial court has appropriately determined
that a substitution of counsel is not warranted, the court can insist that
the defendant choose between continuing representation by his exist-
ing counsel and appearing pro se." Gallop, 838 F.2d at 109. "A
refusal without good cause to proceed with able appointed counsel is
a ‘voluntary’ waiver." Id.

   We find that Melvin’s waiver of counsel was clearly voluntary
given his refusal to proceed with appointed counsel. Further, we
                       UNITED STATES v. MELVIN                          3
decline to reach the issue of whether the district court conducted an
adequate inquiry as to whether Melvin’s waiver was knowingly and
intelligently made. Even assuming that the district court failed to con-
duct an adequate inquiry, no reversible error occurred because the dis-
trict court required appointed counsel to remain as backup counsel.
Counsel continued to take an active role at the hearing, clarifying
Melvin’s objection to the court’s drug quantity calculation and
addressing the court on behalf of Melvin regarding the appropriate
sentence to be imposed within the guideline range. Accordingly, any
resulting error in requiring Melvin to proceed pro se was harmless
because Melvin in fact received adequate assistance of counsel. See
Fed. R. Crim. P. 52(a); Gallop, 838 F.2d at 111.

                                   II.

   We next consider whether Melvin’s sentence is invalid under the
Supreme Court’s decision in Apprendi v. New Jersey, 530 U.S. 466
(2000), which was decided while this case was pending on appeal.
Melvin did not raise this issue before the district court or in his formal
brief on appeal. Although we have suggested that the court has the
power to correct an error sua sponte if it amounts to plain error under
Fed. R. Crim. P. 52(b), see United States v. Childress, 26 F.3d 498,
502 (4th Cir. 1994), a more exacting standard arguably should apply
in light of our general refusal to consider issues not raised and prop-
erly argued in the appellant’s opening brief. See, e.g., McCarver v.
Lee, 221 F.3d 583, 588 n.1 (4th Cir. 2000) (declining to consider
issues mentioned but not argued in briefs), cert. denied, 531 U.S.
1089 (2001); Lewis v. INS, 194 F.3d 539, 547 n.9 (4th Cir. 1999)
(declining to consider issue first raised in reply brief). We need not
decide that question, however, because we conclude that even the
ordinary plain error standard would bar relief here.
   The indictment to which Melvin pled guilty did not specify a par-
ticular threshold drug quantity. Further, drug quantity was not stipu-
lated in the plea agreement and was determined by the district court
at sentencing. Because Melvin received a sentence of 264 months,
two years above the twenty-year statutory maximum for a violation
of 21 U.S.C. § 841 (2000) where there is no jury finding of a specific
threshold drug amount, it is clear that an error occurred in sentencing
Melvin and that the error was plain. United States v. Promise, 255
4                      UNITED STATES v. MELVIN
F.3d 150, 156-60 (4th Cir. 2001) (en banc), cert. denied, 122 S. Ct.
2296 (2002).
   We find, however, that any resulting error did not "‘seriously
affect[] the fairness, integrity or public reputation of judicial proceed-
ings,’" United States v. Olano, 507 U.S. 725, 736 (1993) (quoting
United States v. Atkinson, 297 U.S. 157, 160 (1936)), based on the
overwhelming and essentially uncontroverted evidence presented at
sentencing indicating that Melvin was responsible for far more than
the five grams necessary to sentence him under § 841(b)(1)(B), which
authorizes a forty-year maximum term of imprisonment. See United
States v. Cotton, 122 S. Ct. 1781, 1786 (2002).
   We also note that in light of the indictment’s failure to allege drug
quantity, the district court, without having the benefit of the Supreme
Court’s decision in Apprendi, incorrectly informed Melvin that he
faced a possible sentence of a minimum of not less than ten years and
a maximum of life imprisonment. Under § 841(b)(1)(C), there is no
mandatory minimum, and the maximum possible sentence is twenty
years. Thus, in retrospect, the court violated Fed. R. Crim. P. 11(c)(1).
See United States v. Martinez, 277 F.3d 517, 530 (4th Cir. 2002), peti-
tion for cert. filed, (Apr. 10, 2002) (No. 02-5170). We find that Mel-
vin cannot establish plain error in this regard, however, because he
cannot show that he would not have entered into his plea agreement
absent this error. The indictment alleged three separate crimes against
Melvin, and two of those crimes were dismissed at his sentencing pur-
suant to the terms of his plea agreement. "Thus, even if [Melvin] had
been correctly advised of the permissible penalty on the conspiracy
charge, there is no reason to believe that he would have sought to
withdraw from the plea agreement." Martinez, 277 F.3d at 533;
accord United States v. Cannady, 283 F.3d 641, 648-49 (4th Cir.),
petition for cert. filed, (July 22, 2002) (No. 02-5856).

                                   III.
  Accordingly, we affirm Melvin’s conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.
                                                             AFFIRMED